FILED
                             NOT FOR PUBLICATION                            OCT 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANK STEFFENSEN,                                No. 10-35192

               Plaintiff - Appellant,            D.C. No. 4:09-cv-00004-RJB

  v.
                                                 MEMORANDUM *
CASEY MAYHEW, Probation Officer; et
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Alaska
                     Robert J. Bryan, District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        HAWKINS, SILVERMAN, and W. FLETCHER, Circuit Judges.

       Frank Steffensen appeals pro se from the district court’s dismissal order and

summary judgment in his 42 U.S.C. § 1983 action alleging violations of his

constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We review de


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo both a grant of summary judgment, Luchtel v. Hagemann, 623 F.3d 975, 978

(9th Cir. 2010), and a dismissal under 28 U.S.C. § 1915A for failure to state a

claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We may affirm on any

basis supported by the record. Johnson v. Riverside Healthcare Sys., LP, 534 F.3d

1116, 1121 (9th Cir. 2008). We affirm.

      The district court properly granted summary judgment to Mayhew on the

basis of qualified immunity because Mayhew’s authorization of a probationary

search of a vehicle was not a clear violation of Steffensen’s Fourth Amendment

rights. See Pearson v. Callahan, 555 U.S. 223, 243-44 (2009) (qualified immunity

shields “an officer from personal liability when an officer reasonably believes that

his or her conduct complies with the law,” and “where clearly established law does

not show that the search violated the Fourth Amendment”).

      The district court properly dismissed Steffensen’s claims against the federal

defendants regarding an allegedly unreliable witness because success on his claims

would imply the invalidity of his conviction, and Steffensen has not shown that his

conviction has been invalidated. See Heck v. Humphrey, 512 U.S. 477, 487

(1994); Martin v. Sias, 88 F.3d 774, 775 (9th Cir. 1996) (order) (applying Heck to

actions brought against federal actors).

      To the extent that Steffensen’s claims regarding the federal defendants’


                                           2                                   10-35192
alleged record-keeping errors are not Heck-barred, dismissal was proper because

Steffensen alleged no constitutionally protected interest. See Johnson v. Rancho

Santiago Cmty. Coll. Dist., 623 F.3d 1011, 1029 (9th Cir. 2010) (for a due process

claim, the plaintiff must establish that he was deprived of an interest protected by

the Due Process Clause).

      We do not consider arguments, including those regarding the Privacy Act,

made for the first time on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999). Issues not raised in the opening brief, including those regarding

Steffensen’s conspiracy claims pursuant to 42 U.S.C. § 1985 and 18 U.S.C. § 241,

are deemed waived. See id.

      Steffensen’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    10-35192